Case 2:19-cv-09039-SDW-LDW Document 15 Filed 04/12/19 Page 1 of 5 PageID: 945



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

WORLD WRESTLING
ENTERTAINMENT, INC.,

            Plaintiff,
                                                   Civ. Act. No.: 19-cv-9039-SDW-LDW
      vs.
                                 SUPPLEMENTAL DECLARATION
ERIC D. MOORE, ANTHONY           OF LAUREN DIENES-MIDDLEN
SIMMONS, LOUIS E. MOORE, LILLAR
R. HAYES, ANDRE OQUINN, PARIS E.
LEACRAFT, DEVON BROWN,
MITCHELL J. SLATER, TYREAK
RUSH, JOHN AND JANE DOES 1-100,
and XYZ CORPORATIONS 1-100,

            Defendants.


       I, Lauren Dienes-Middlen, state that:

       1.      I am Senior Vice President, Assistant General Counsel - Intellectual Property of

Plaintiff World Wrestling Entertainment, Inc. (“WWE”) located at 1241 East Main Street,

Stamford, Connecticut 06902. I make this declaration to update my March 27, 2019 declaration

with information gathered during WWE’s WrestleMania® 35 Weekend Events from April 4,

2019 through April 9, 2019.


303234437 v1                                   1
Case 2:19-cv-09039-SDW-LDW Document 15 Filed 04/12/19 Page 2 of 5 PageID: 946



       2.      I certify that I have personal first-hand knowledge about the matters discussed

below unless otherwise indicated and am competent to testify about them if called upon to do so.

       3.      I was in Brooklyn, New York from April 4-6, 2019 and on April 8, 2019 for

WWE’s Hall of Fame and WWE’s RAW live events. I was also in East Rutherford, New Jersey,

on April 7, 2019 for WWE’s WrestleMania® 35 event. I assisted with the enforcement of this

Court’s March 29, 2019 Order to Show Cause on Application for Preliminary Injunction with

Temporary Restraining Order and Order for Seizure of Counterfeit Goods.

       4.      Following the issuance of the Court’s Order, WWE engaged a team of off-duty

local law enforcement officers and others, led by Mr. John Caruthers, to enforce the Court’s

Order at WWE’s WrestleMania® 35 event.

       5.      To ensure that all merchandise seized under the Court’s Order was properly

designated and attributed to the specific counterfeiter who was served, I instructed WWE’s

enforcement team to complete a “Venue Enforcement Report.” A “Venue Enforcement Report”

is a form that WWE created to collect the following information about the seizure and the

individual from whom the merchandise was seized: (1) Date of the Event; (2) Event Venue; (3)

Name of Defendant Served; (4) Address of Defendant Served; (5) Time Defendant Served; (6)

Type of Merchandise Seized; (7) Quantity of Merchandise Seized; (8) Approximate Height of

Defendant; (9) Approximate Weight of Defendant; and (10) Ethnicity of Defendant.

       6.      For each of the Defendants served during WWE’s WrestleMania® 35 event,

WWE’s enforcement team completed a “Venue Enforcement Report.”              Attached hereto as

Exhibit 1 are true and correct copies of the “Venue Enforcement Reports” completed by WWE’s

enforcement team for the Defendants served.




303234437 v1                                   2
Case 2:19-cv-09039-SDW-LDW Document 15 Filed 04/12/19 Page 3 of 5 PageID: 947



       7.      I experienced first-hand the modus operandi of the counterfeiters operating

throughout the Brooklyn, New York and East Rutherford, New Jersey, area during the

WrestleMania® 35 Weekend Events, which included storing counterfeit merchandise in cars and

vans and selling and offering to sell the counterfeit merchandise inside the venues where the

events were being held, in front of the venues where the events were being held as well as in

surrounding streets, in parking areas near the WWE events, areas where traffic becomes

congested near the event, areas between the parking areas and the event venues, in front of

hotels, in front of bus stops, and on the on-ramps and off-ramps of the interstate highways.

       8.      Attached hereto as Exhibit 2 is a PowerPoint presentation that I created to

document the counterfeit activities I observed at the WrestleMania® 35 Weekend Events. In

addition, I have included pictures of counterfeit merchandise that has been following WWE

around at its 2018-2019 Live Events since the WrestleMania® 34 Weekend Events, including

identical counterfeit “WWE® Live” shirts that display counterfeit WWE Marks and Superstars

on the front and a list of WWE® Live events from January through April on the back, including

the WrestleMania® 35 Event in East Rutherford, NJ and that were sold in different cities in the

United States where WWE® Live Events have occurred, including in January in Kentucky and

then again in New York in April at the WWE RAW® after WrestleMania® 35.

       9.      Based on my review of the counterfeit T-shirts I saw and reviewed over the

course of the WrestleMania® 35 Weekend Events, the T-shirts were of common design and

quality, both of which were inferior to genuine WWE merchandise.

       10.     Most of the T-shirts were in children’s sizes. In addition, most of the T-shirts

seized emitted a strong unknown chemical odor.




303234437 v1                                    3
Case 2:19-cv-09039-SDW-LDW Document 15 Filed 04/12/19 Page 4 of 5 PageID: 948



       11.     In total, WWE’s enforcement efforts at the WrestleMania® 35 Weekend Events

resulted in the seizure of more than seven hundred counterfeit T-shirts.

       12.     My observations during the WrestleMania® 35 Weekend Events were consistent

with my experiences at previous WrestleMania® Weekend Events.

       13.     Based on my firsthand experience at the WrestleMania® 35 Weekend Events, my

prior experiences in Atlanta, Georgia, Miami, Florida, San Jose, California, Dallas, Texas and

Orlando, Florida and WWE’s prior experiences, the counterfeiters at WWE live events are part

of one or more nationwide counterfeiting rings wherein large volumes of counterfeit

merchandise is created in advance of a WWE live event, such as the recent WrestleMania® 35

event in East Rutherford. After the event has ended, the counterfeiters will travel to upcoming

WWE live events in other parts of the United States with the remaining counterfeit merchandise,

setup at these live events and continue to sell the counterfeit merchandise. They will also

continue to produce and sell new WWE-branded counterfeit merchandise.




303234437 v1                                    4
Case 2:19-cv-09039-SDW-LDW Document 15 Filed 04/12/19 Page 5 of 5 PageID: 949
